Citation Nr: 1144518	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cold injury residuals of the hands, feet, nose, ears, cheeks, and face.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2009, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  An analysis of the RO's compliance with the January 2010 Remand is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, the RO partially complied with Board instructions pursuant to the January 2010 Remand.  Specifically, the RO obtained the Veteran's VA outpatient treatment records from the appropriate VA Medical Centers (VAMC) and associated those treatment records with the claims file.  In addition, a VA examination was afforded to the Veteran in March 2010.

However, a review of the examination report reveals an incomplete medical opinion as requested by the Board in its January 2010 Remand.  Particularly, the examiner was asked to specifically comment as to whether the Veteran's allegations of chronic cold injury residual manifestations beginning in service is consistent with the medical evidence of record.  While the March 2010 VA examiner accurately mentioned relevant service treatment records from December 12 and 13, 1962, the negative August 1965 separation examination, the Veteran's own allegations of chronic cold injury symptoms since service, and the June 2007 private medical statement, he failed to specifically opine as to whether the medical evidence is consistent with the Veteran's contentions of cold injury residual manifestations.

The United States Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, while the Board regrets any further additional delay in adjudication of the appellant's claim, the Board finds that this matter must be remanded again in order to substantially comply with the Board's January 2010 instructions.

Accordingly, the case is REMANDED for the following action:

1. Request that the examiner who conducted the January 2010 VA examination review the claims file and provide an addendum medical opinion.  The claims file, along with a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a second examination is not required).  


2. The examiner's attention is again directed toward the available service treatment reports reflecting treatment for cold symptoms on December 12 and 13, 1962, the negative August 1965 separation examination, the Veteran's allegations of chronic cold injury symptoms since service, and the June 2007 private medical treatment statement.  The examiner should then specifically comment as to whether the Veteran's allegations of chronic cold injury residual manifestations beginning in service is consistent with the medical evidence of record.

A complete rationale is required for the opinion rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

If the January 2010 VA examiner is no longer available, the claims file should be reviewed by another VA examiner for the medical opinion as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed question asked by the Board has been addressed by the reviewer.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinion requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


